Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The changes to the specification were received on 3/22/2022.  These changes are acceptable.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2016/0198853 to Liu. Liu teaches an adjustable desk with a drive device. A drive shaft (92) with a drive source (9) is detachably connected to an elevating device (7) of the adjustable desk. The drive source is a body with a handle as best seen in figure 1 and 5.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,588,401 to Lu. Lu teaches an adjustable desk with a drive device. A drive shaft (84) with a drive source (80) is detachably connected to an elevating device (82,81) of the adjustable desk. The drive source is an electric motor (83) located in a housing as best seen in figure 3 and 8.  The housing is attached to the adjustable post (20) via the plate (24) and unknown fasteners. 
 Lu does not expressly disclose a buckle portion as the fastener/attachments to the plate. It is admitted prior art that it is well known in the art of furniture and housings to replace screws/bolts with snap/buckle fittings to allow for easy tool less attachments. The common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice in the office action mailed 12/24/2021. See MPEP 2144.03 
At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the connection of the housing to the plate by using a snap/buckle connection as is known in the art to provide a tool less attachment. 

Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. No objections to the Official notices were expressed and therefore the statements made are considered admitted prior art. Per 2144.03, “If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.” 
The applicant argues that Liu or Lu do not teach a drive source that is alternatively selected from an electric drive unit or a manual drive unit. The examiner agrees since Liu teaches a manual drive unit and Lu teaches an electric drive unit, but disagrees that the claim requires a single reference to have both. The examiner interprets the phrase “alternatively selected from” to be in the form of a Markush group alternative.  Therefore, to reject the claim a reference is only required to have one of the alternatives. See MPEP § 2173.05(h) and 2117

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.A/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637